            Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

CARL J. DAVIS JR.                                                         CIVIL ACTION

VERSUS                                                                    NO. 18-9062

DARREL VANNOY, WARDEN                                                     SECTION “J”(2)


                               REPORT AND RECOMMENDATION

        This matter was referred to a United States Magistrate Judge to conduct hearings,

including an evidentiary hearing, if necessary, and to submit proposed findings and

recommendations for disposition pursuant to 28 U.S.C. §§ 636(b)(1)(B) and (C) and, as

applicable, Rule 8(b) of the Rules Governing Section 2254 Cases. Upon review of the

entire record, I have determined that a federal evidentiary hearing is unnecessary. See

28 U.S.C. § 2254(e)(2).1 For the following reasons, I recommend that the instant petition

for habeas corpus relief be DISMISSED WITH PREJUDICE as time-barred.

I.      FACTUAL BACKGROUND

        The petitioner, Carl J. Davis Jr., is a convicted inmate incarcerated in the

Louisiana State Penitentiary in Angola, Louisiana.2 On March 17, 2010, Davis was



        1
          Under 28 U.S.C. § 2254(e)(2), whether to hold an evidentiary hearing is a statutorily mandated
determination. Section 2254(e)(2) authorizes the district court to hold an evidentiary hearing only when
the petitioner has shown either that the claim relies on a new, retroactive rule of constitutional law that
was previously unavailable, 28 U.S.C. § 2254(e)(2)(A)(i), or the claim relies on a factual basis that could
not have been previously discovered by exercise of due diligence, 28 U.S.C. § 2254(e)(2)(A)(ii); and the
facts underlying the claim show by clear and convincing evidence that, but for the constitutional error,
no reasonable jury would have convicted the petitioner. 28 U.S.C. § 2254(e)(2)(B).
        2
            Rec. Doc. No. 5.
            Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 2 of 17



indicted by a Washington Parish grand jury for second degree murder.3 The Louisiana

First Circuit Court of Appeal summarized the facts established at trial:

        On the night of December 12, 2009, the twenty-two-year old victim, Brossi
        Hogan, went to Lem’s Bar in Washington Parish. The bar closed about
        3:00 a.m. the next morning, and the roadway leading away from the bar
        became congested as patrons attempted to leave the area. According to
        witnesses, one vehicle was blocking the road and some patrons from the bar
        were in the roadway dancing. During the traffic jam, the defendant was
        observed arguing with Arianna Magee who, according to witnesses, looked
        more like a male than a female and was in one of the vehicles that was
        blocking the defendant from leaving. The victim, Ms. Magee’s cousin,
        stepped out of his friend, Stephanie Gaudy’s, vehicle to inform the
        defendant, who was not from the area, that Ms. Magee was not a man and
        that the defendant was actually arguing with a female. After the victim got
        back in the vehicle, the defendant was observed firing several gunshots into
        the vehicle, striking the victim multiple times. Detective Anthony Stubbs
        of the Washington Parish Sheriff’s Office (WPSO) was dispatched to the
        scene while other detectives went to Riverside Medical Center and met
        potential witnesses. The victim suffered three gunshots to the head and
        died instantly.

State v. Davis, No. 2012-KA-2044, 2013 WL 122539, at *1 (La. App. 1st Cir. Dec. 27,

2013); State Record Volume 3 of 10, Louisiana First Circuit Court of Appeal Opinion,

2012-KA-2044, pages 2-3, December 27, 2013.

        Davis was tried before a jury on December 6 through 8, 2011, and found guilty as

charged.4 At a December 20, 2011, hearing, the state trial court denied Davis’s motions



        3
            St. Rec. Vol. 1 of 10, Indictment, 3/17/10; Grand Jury Return, 3/17/10.
        4
        St. Rec. Vol. 1 of 10, Trial Minutes, 12/6/11; Trial Minutes, 12/7/11; Trial Minutes, 12/8/11;
Jury Verdict Form, 12/8/11; St. Rec. Vol. 2 of 10, Trial Transcript, 12/6/11; St. Rec. Vol. 3 of 10, Trial
Transcript, 12/7/11; Trial Transcript, 12/8/11.

                                                     2
            Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 3 of 17



for a new trial and for post-verdict judgment of acquittal.5 At the same hearing, the court

sentenced Davis to life in prison without benefit of parole, probation or suspension of

sentence.6 On December 28, 2011, the court denied Davis’s motion to reconsider the

sentence.7

       On direct appeal, Davis’s appointed counsel asserted two errors:8 (1) The state trial

court erred by pronouncing the sentence on the same day as the denial of the motion for

new trial without a waiver of sentencing delays. (2) The state trial court erred by

imposing the life sentence without determining whether it was excessive under the

circumstances. Davis filed pro se a supplemental brief asserting two claims:9 (1) The

evidence was insufficient to identify Davis and to support the verdict. (2) The state trial

court erred in imposing an excessive sentence.

       On December 27, 2013, the Louisiana First Circuit affirmed Davis’s conviction

and sentence, finding the claims asserted in his appeal meritless.10 Davis’s conviction




       5
         St. Rec. Vol. 1 of 10, Sentencing Minutes, 12/20/11; Motion for a New Trial, 12/12/11; Motion
for Post-Verdict Judgment of Acquittal, 12/12/11; Sentencing Transcript, 12/20/11.
       6
           St. Rec. Vol. 1 of 10, Sentencing Minutes, 12/20/11; Sentencing Transcript, 12/20/11.
       7
           St. Rec. Vol. 1 of 10, Motion to Reconsider Sentence, 12/28/11; Trial Court Order, 1/9/12.
       8
           St. Rec. Vol. 8 of 10, Appeal Brief, 2012-KA-2044, dated 7/22/13.
       9
           St. Rec. Vol. 8 of 10, Supplemental Appeal Brief, 2012-KA-2044, undated.
       10
         Davis, 2013 WL 122539, at *1; St. Rec. Vol. 3 of 10, 1st Cir. Opinion, 2012-KA-2044,
12/27/13.

                                                    3
            Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 4 of 17



became final 30 days later, on Monday, January 27, 2014,11 when he did not seek review

in the Louisiana Supreme Court. See Butler v. Cain, 533 F.3d 314, 317 (5th Cir. 2008)

(citing Roberts v. Cockrell, 319 F.3d 690, 693 (5th Cir. 2003) (an appeal is final when

the state defendant does not timely proceed to the next available step in an appeal

process)); La. S. Ct. R. X§5.

       On February 4, 2014, Davis signed a writ application addressed to the Louisiana

Supreme seeking review of his direct appeal.12 On November 7, 2014, the Louisiana

Supreme Court denied the writ application without stated reasons.13

       On March 23, 2015, Davis signed and submitted an application for post-conviction

relief to the state trial court asserting the following grounds:14 (1) The State denied him

a fair trial by knowingly withholding exculpatory and impeachment evidence in the

supplemental police report in violation of Brady v. Maryland, 373 U.S. 83 (1963). (2)

The State knowingly presented false evidence through the testimony of the eyewitness




       11
          The 30th day was Sunday, January 26, 2014. The deadline therefore fell to the next business
day, Monday, January 27, 2014. See La. Code Crim. P. art. 13 (weekends and holidays not included in
calculation when it would be the last day of the period); Fed. R. Civ. P. 6(a)(2)(C).
       12
         St. Rec. Vol. 8 of 10, La. S. Ct. Writ Application, 14-KH-304, 2/13/14 (dated 2/4/14, postal
metered 2/7/14); St. Rec. Vol. 3 of 10, La. S. Ct. Letter, 2014-KH-304, 2/13/14.
       13
       State ex rel. Davis v. State, 152 So.3d 168 (La. 2014); St. Rec. Vol. 8 of 10, La. S. Ct. Order,
2014-KH-0304, 11/7/14.
       14
            St. Rec. Vol. 3 of 10, Application for Post-Conviction Relief, 4/8/15 (dated 3/23/15).

                                                     4
             Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 5 of 17



who identified Davis as the shooter and allowed it to go uncorrected in violation of

Napue v. Illinois, 360 U.S. 271 (1959).

        On October 5, 2016, the state trial court held an evidentiary hearing on the claims,

and Davis was represented at the hearing by appointed counsel.15 Following the hearing,

the parties submitted additional briefing.16 On February 2, 2017, the state trial court

denied relief, holding that the evidence at the hearing established that the State provided

the supplemental report to Davis’s counsel before trial, and the State did not present false

testimony at trial.17

        On May 18, 2017, the Louisiana First Circuit denied Davis’s pro se writ

application, finding no error in the state trial court’s ruling that he failed to bear his

burden of proof on both claims.18 On September 14, 2018, the Louisiana Supreme Court

denied Davis’s related writ application, holding that he failed to prove a Brady violation

or meet the burden of proof on his other claim.19

        15
         Rec. Doc. No. 14-1, State’s Response Exh. 1; St. Rec. Vol. 3 of 10, Trial Court Order, 6/26/15;
State’s Response, 6/19/15.
        16
        St. Rec. Vol. 8 of 10, Memorandum in Support, 11/9/16; St. Rec. Vol. 3 of 10, State’s Post-
Hearing Memorandum, 11/15/16.
        17
             St. Rec. Vol. 3 of 10, Trial Court Judgment, 2/2/17.
        18
          State v. Davis, No. 2017-KW-0328, 2017 WL 2189993, at *1 (La. App. 1st Cir. May 18, 2017);
St. Rec. Vol. 9 of 10, 1st Cir. Order, 2017-KW-0328, 5/18/17; 1st Cir. Writ Application, 2017-KW-0320,
3/6/17 (dated 3/2/17).
        19
          State ex rel. Davis v. State, 252 So.3d 468 (La. 2018); St. Rec. Vol. 10 of 10, La. S. Ct. Order,
2017-KH-1092, 9/14/18; La. S. Ct. Writ Application, 17-KH-1092, 6/29/17 (metered 6/12/17); St. Rec.
Vol. 3 of 10, La. S. Ct. Letter, 2017-KH-1092, 6/29/17; La. S. Ct. Letter, 2017-KH-1092, 7/10/17.

                                                      5
            Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 6 of 17



III.   FEDERAL HABEAS PETITION

       On October 30, 2018, after correction of certain deficiencies, the clerk of this court

filed Davis’s federal habeas corpus petition in which he asserts the following grounds for

relief:20 (1) The state trial court erred by pronouncing the sentence on the same day as the

denial of the motion for new trial without a waiver of sentencing delays. (2) The state

trial court erred by imposing the life sentence without determining whether it was

excessive under the circumstances. (3) The evidence was insufficient to identify Davis

and to support the verdict. (4) The State denied him a fair trial by knowingly withholding

exculpatory and impeachment evidence in the supplemental police report in violation of

Brady. (5) The State knowingly presented false evidence through the testimony of the

eyewitness who identified Davis as the shooter and allowed it to go uncorrected in

violation of Napue.

       The State filed a response in opposition to Davis’s federal petition, asserting that

the petition is time-barred and reserving its right to assert other defenses and address the

merits of the claims, if necessary.21




       20
            Rec. Doc. No. 5, pp. 22-23.
       21
            Rec. Doc. No. 14.

                                             6
             Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 7 of 17



III.    GENERAL STANDARDS OF REVIEW

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L.

No. 104-132, 110 Stat. 1214, comprehensively revised federal habeas corpus legislation,

including 28 U.S.C. § 2254. The AEDPA went into effect on April 24, 199622 and

applies to habeas petitions filed after that date. Flanagan v. Johnson, 154 F.3d 196, 198

(5th Cir. 1998) (citing Lindh v. Murphy, 521 U.S. 320 (1997)). The AEDPA therefore

applies to Davis’s petition, which, for reasons discussed below, is deemed filed on

September 28, 2018.23 The threshold questions in habeas review under the amended

statute are whether the petition is timely and whether petitioner’s claims were adjudicated

on the merits in state court; i.e., the petitioner must have exhausted state court remedies

and must not be in “procedural default” on a claim. Nobles v. Johnson, 127 F.3d 409,

419-20 (5th Cir. 1997) (citing 28 U.S.C. § 2254(b), (c)).




        22
          The AEDPA, which was signed into law on that date, does not specify an effective date for its
non-capital habeas corpus amendments. Absent legislative intent to the contrary, statutes become
effective at the moment they are signed into law. United States v. Sherrod, 964 F.2d 1501, 1505 (5th Cir.
1992).
        23
          The Fifth Circuit has recognized that a “mailbox rule” applies to pleadings, including habeas
corpus petitions filed after the effective date of the AEDPA, submitted to federal courts by prisoners
acting pro se. Under this rule, the date when prison officials receive the pleading from the inmate for
delivery to the court is considered the time of filing for limitations purposes. Coleman v. Johnson, 184
F.3d 398, 401 (5th Cir. 1999), cert. denied, 529 U.S. 1057 (2000); Spotville v. Cain, 149 F.3d 374, 378
(5th Cir. 1998); Cooper v. Brookshire, 70 F.3d 377, 379 (5th Cir. 1995). The clerk of court entered
Davis’s petition on September 28, 2018, when it was received and opened the case on October 31, 2018,
when pauper status was granted. The official stamp of the prison legal programs department reflects that
Davis presented the petition to prison officials on September 28, 2018, for electronic mailing to federal
court. Rec. Doc. No. 5, p. 34; Rec. Doc. No. 1, p. 34 (original deficient petition).

                                                   7
            Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 8 of 17



       The State asserts and the record establishes that Davis’s federal petition was not

timely filed. For the following reasons, I recommend that Davis’s petition be dismissed

with prejudice as time-barred.

IV.    STATUTE OF LIMITATIONS

       The AEDPA requires that a Section 2254 petition must ordinarily be filed within

one year of the date the conviction became final.24 Duncan v. Walker, 533 U.S. 167,

179-80 (2001). Davis’s conviction was final on January 27, 2014, when he did not

timely seek review of his direct appeal in the Louisiana Supreme Court. Applying

Section 2244 literally, Davis had one year from finality of his conviction, until January

27, 2015, to file his federal habeas corpus petition, which he did not do. His petition




       24
          The statute of limitations provision of the AEDPA in 28 U.S.C. § 2244(d) provides for other
triggers which do not apply here:
        (1) A 1-year period of limitation shall apply to an application for a writ of habeas corpus
        by a person in custody pursuant to the judgment of a State court. The limitation period
        shall run from the latest of--
        A.      the date on which the judgment became final by the conclusion of direct review
                or the expiration of the time for seeking such review;
        B.      the date on which the impediment to filing an application created by State action
                in violation of the Constitution or laws of the United States is removed, if the
                applicant was prevented from filing by such State actions;
        C.      the date on which the constitutional right asserted was initially recognized by the
                Supreme Court, if the right has been newly recognized by the Supreme Court
                and made retroactively applicable to cases on collateral review; or
        D.      the date on which the factual predicate of the claim or claims presented could
                have been discovered through the exercise of due diligence.
        (2) The time during which a properly filed application for State post-conviction or other
        collateral review with respect to the pertinent judgment or claim is pending shall not be
        counted toward any period of limitation under this subsection.

                                                 8
        Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 9 of 17



must be dismissed as untimely, unless the one-year statute of limitations was interrupted

or otherwise tolled in either of the following two ways recognized in the applicable law.

      First, the United States Supreme Court has held that AEDPA’s one-year statute

of limitations period in Section 2244(d)(1) may be equitably tolled only when the

petitioner has pursued his rights diligently and rare or extraordinary circumstances exist

which prevented timely filing. Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005); Fisher

v. Johnson, 174 F.3d 710, 713 (5th Cir. 1999), cert. denied, 531 U.S. 1164 (2001); Cantu-

Tzin v. Johnson, 162 F.3d 295, 299 (5th Cir. 1998); Davis v. Johnson, 158 F.3d 806, 810

(5th Cir. 1998), cert. denied, 526 U.S. 1074 (1999). Equitable tolling is warranted only

in situations in which the petitioner was actively misled or is prevented in some

extraordinary way from asserting his rights. Pace, 544 U.S. at 418-19; Cousin v.

Lensing, 310 F.3d 843, 848 (5th Cir. 2002).

      Davis has asserted no reason, and I can find none, that might constitute rare or

exceptional circumstances why the one-year statute of limitations period should be

considered equitably tolled in his case. The record does not establish circumstances that

might fit the restrictive boundaries of “exceptional circumstances” described in binding

precedent to warrant equitable tolling in this case. See Holland v. Florida, 560 U.S. 631,

651-54 (2010) (equitable tolling would be warranted where attorney was more than

negligent when he failed to satisfy professional standards of care by ignoring the client’s

requests timely to file a federal petition and in failing to communicate with the client

                                            9
        Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 10 of 17



over a period of years in spite of the client’s letters); Hardy v. Quarterman, 577 F.3d 596,

599-600 (5th Cir. 2009) (equitable tolling was warranted where petitioner suffered a

significant state-created delay when, for nearly one year, the state appeals court failed in

its duty under Texas law to inform him that his state habeas petition had been denied,

petitioner diligently pursued federal habeas relief, and he persistently inquired to the

court.); United States v. Wynn, 292 F.3d 226 (5th Cir. 2002) (tolling warranted when

defendant was deceived by attorney into believing that a timely motion to vacate was

filed); Coleman v. Johnson, 184 F.3d 398, 402 (5th Cir. 1999), cert. denied, 529 U.S.

1057 (2000) (“A garden variety claim of excusable neglect does not support equitable

tolling.”); Fisher, 174 F.3d at 715 (tolling not justified during petitioner’s 17-day stay in

psychiatric ward, during which he was confined, medicated, separated from his glasses

and thus rendered legally blind, and denied meaningful access to the courts); Cantu-Tzin,

162 F.3d at 300 (State’s alleged failure to appoint competent habeas counsel did not

justify tolling); Davis, 158 F.3d at 808 n.2 (assuming without deciding that equitable

tolling was warranted when federal district court three times extended petitioner’s

deadline to file habeas corpus petition beyond expiration of AEDPA grace period).

       In addition to equitable tolling, the AEDPA itself provides for interruption of the

one-year limitations period, in stating that “[t]he time during which a properly filed

application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted toward any period of

                                             10
       Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 11 of 17



limitation under this subsection.” 28 U.S.C. § 2244(d)(2) (emphasis added). By its plain

language, this provision does not create a new, full, one-year term within which a federal

habeas petition may be filed at the conclusion of state court post-conviction proceedings.

Flanagan, 154 F.3d at 199 n.1. The Supreme Court has clearly described this provision

as a tolling statute. Duncan, 533 U.S. at 175-78.

      The decisions of the Fifth Circuit and other federal courts have held that, because

this statute is a tolling provision, the time during which state court post-conviction

proceedings are pending must merely be subtracted from the one-year limitations period:

      [Section] 2244(d)(2) provides that the period during which a properly filed
      state habeas application is pending must be excluded when calculating the
      one[-]year period. Under the plain language of the statute, any time that
      passed between the time that [petitioner’s] conviction became final and the
      time that his state application for habeas corpus was properly filed must be
      counted against the one[-]year period of limitation.

Flanagan, 154 F.3d at 199 n.1; accord Brisbane v. Beshears, 161 F.3d 1, 1998 WL

609926, at *1 (4th Cir. Aug. 27, 1998) (Table, Text in Westlaw); Gray v. Waters, 26 F.

Supp. 2d 771, 771-72 (D. Md. 1998).

      For a post-conviction application to be considered “properly filed” within the

meaning of Section 2244(d)(2), the applicant must “‘conform with a state’s applicable

procedural filing requirements,’” such as timeliness and location of filing. Pace, 544

U.S. at 414 (“When a postconviction application is untimely under state law, ‘that [is]

the end of the matter’ for purposes of § 2244(d)(2)”); Williams v. Cain, 217 F.3d 303,


                                           11
       Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 12 of 17



306-307 n.4 (5th Cir. 2000) (quoting Villegas v. Johnson, 184 F.3d 467, 469 (5th Cir.

1999)); Smith v. Ward, 209 F.3d 383, 384-85 (5th Cir. 2000).              The timeliness

consideration in Louisiana, for purposes of the AEDPA, requires application of a prison

mailbox rule to state pleadings filed by a prisoner. Causey v. Cain, 450 F.3d 601, 604-05

(5th Cir. 2006).

      A matter is “pending” for Section 2244(d)(2) purposes “as long as the ordinary

state collateral review process is ‘in continuance.’” Carey v. Saffold, 536 U.S. 214, 219-

20 (2002); Williams, 217 F.3d at 310 (a matter is “pending” for Section 2244(d)(2)

purposes until “‘further appellate review [is] unavailable under [Louisiana’s]

procedures.’”)

      The phrase “other collateral review” in the statute refers to state court proceedings

challenging the pertinent judgment subsequently challenged in the federal habeas

petition. Dillworth v. Johnson, 215 F.3d 497, 501 (5th Cir. 2000) (state habeas petition

challenging a prior conviction in one county was other collateral review even though

filed as a challenge to a second conviction in a different county); Nara v. Frank, No. 99-

3364, 2001 WL 995164, at *5 (3rd Cir. Aug. 30, 2001) (motion to withdraw a guilty plea

is “other collateral review”). A “pertinent judgment or claim” requires that the state

filings for which tolling is sought must have challenged the same conviction being

challenged in the federal habeas corpus petition and must have addressed the same



                                           12
         Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 13 of 17



substantive claims now being raised in the federal habeas corpus petition. Godfrey v.

Dretke, 396 F.3d 681, 686-88 (5th Cir. 2005).

       In this case, the one-year AEDPA statute of limitations began to run on January

28, 2014, the day after Davis’s conviction was final under federal law. The period

continued to run uninterrupted for one year, until January 27, 2015, when it expired.

Davis had no timely, properly filed application for state post-conviction relief or other

collateral review during that time period that might have tolled the AEDPA one-year

statute of limitations.

       I recognize that, on February 4, 2014, Davis submitted a writ application to the

Louisiana Supreme Court seeking review of his direct appeal. However, the Louisiana

First Circuit decided Davis’s direct appeal on December 27, 2013. Under La. S. Ct. R.

X§5, Davis had 30 days from that date, or until Monday, January 27, 2014,25 to file a writ

application with the Louisiana Supreme Court. His writ application filed eight days later

was not timely under this rule. Under federal law, the untimely pleading under La. S. Ct.

R. X§5 cannot be considered in the AEDPA’s finality or limitations calculation. See

Butler, 533 F.3d at 317, 319 (La. S. Ct. R. X§5(a) forbids any extension of time);

Williams, 217 F.3d at 309-11 (same). As the United States Supreme Court has declared,



       25
          As calculated above for the finality of his conviction, the 30th day was Sunday, January 26,
2014. The deadline therefore fell to the next business day, Monday, January 27, 2014. See La. Code
Crim. P. art. 13 (weekends and holidays not included in calculation when it would be the last day of the
period); Fed. R. Civ. P. 6(a)(2)(C).

                                                  13
       Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 14 of 17



“[w]hen a postconviction application is untimely under state law, ‘that [is] the end of the

matter’ for purposes of § 2244(d)(2).” Pace, 544 U.S. at 414.

       Davis, therefore, had no properly filed state court post-conviction or other

collateral review pending in any state court during that time period. His next state court

pleading was the application for post-conviction relief he submitted on March 23, 2015,

which was 54 days after the AEDPA statute of limitations expired on January 27, 2015.

Davis, however, is not entitled to tolling for a state court filing made after expiration of

the AEDPA limitations period. See Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000)

(state application for habeas corpus relief filed after limitations period expired does not

toll the limitations period); Higginbotham v. King, 592 F. App’x 313, 314 (5th Cir. 2015)

(citing Scott, 227 F.3d at 263); see also, Lookingbill v. Cockrell, 293 F.3d 256, 264 (5th

Cir. 2002) (missing the AEDPA deadline by even one day renders a federal petition

untimely).

       Furthermore, Davis has not offered nor does the record establish any alternative

trigger to begin the AEDPA one-year period at a date beyond the finality of his

conviction. In its opposition response, the State discussed the possibility that Davis may

at some point argue that his discovery of the supplemental police report after his

conviction stands as a new factual predicate under § 2244(d)(1)(D). Davis has made no

such argument to this court. Nevertheless, this subsection of the statute does not delay

the commencement of the limitations period until the date on which the factual predicate

                                            14
       Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 15 of 17



of a claim was in fact discovered or developed by the petitioner; rather, it delays it only

until the date on which it “could have been discovered through the exercise of due

diligence.” 28 U.S.C. § 2244(d)(1)(D); see Manning v. Epps, 688 F.3d 177, 189-90 (5th

Cir. 2012) (argument that § 2244(d)(1)(D) runs from actual discovery of claim is an

“untenable theory.”); Owens v. Boyd, 235 F.3d 356, 359 (7th Cir. 2000) (“. . . the time

commences when the factual predicate ‘could have been discovered through the exercise

of due diligence,’ not when it was actually discovered by a given prisoner . . . [and] not

when the prisoner recognizes their legal significance.”). The United States Fifth Circuit

has held “that this means the date a petitioner is on notice of the facts which would

support a claim, not the date on which the petitioner has in his possession evidence to

support his claim.” In re Young, 789 F.3d 518, 528 (5th Cir. 2015) (citing Flanagan, 154

F.3d at 199); see also Hunter v. Cain, 478 F. App’x 852 (5th Cir. 2012) (citing Starns v.

Andrews, 524 F.3d 612, 620-21 & n. 5 (5th Cir. 2008) (holding that the relevant date

under § 2244(d)(1)(D) is the date that the habeas petitioner or his criminal attorney

received the information in question)).

      In this case, the state courts held as a matter of fact that the supplemental police

report underlying Davis’s Brady and Napue claims was provided before trial to his

counsel and before June 28, 2011, when his counsel wrote a letter to the prosecutor




                                            15
         Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 16 of 17



confirming her possession of the supplemental report.26 The supplemental report,

therefore, was in the possession of defense counsel and certainly discoverable before

Davis’s trial. Even if Davis ever agues later discovery of the supplemental police report,

it is not a new factual predicate that would alter the beginning date of the AEDPA one-

year statute of limitations.

        Under the mailbox rule, Davis’s federal petition is deemed filed on September 28,

2018, which was three years and eight months after the AEDPA one-year statute of

limitations expired on January 27, 2015. His federal petition was not timely filed and

must be dismissed with prejudice for that reason.27

                                        RECOMMENDATION

        For the foregoing reasons, it is RECOMMENDED that Carl J. Davis Jr.’s petition

for issuance of a writ of habeas corpus under 28 U.S.C. § 2254 be DISMISSED WITH

PREJUDICE as time-barred.

        A party’s failure to file written objections to the proposed findings, conclusions,

and recommendation in a magistrate judge’s report and recommendation within fourteen

(14) days after being served with a copy shall bar that party, except upon grounds of

plain error, from attacking on appeal the unobjected-to proposed factual findings and


        26
             St. Rec. Vol. 3 of 10, Trial Court Judgment, pp. 2, 5, 2/2/17.
        27
          Davis has asserted no excuse to avoid the expiration of the limitations period. Even if he were
to argue actual innocence, Davis has not presented any new, reliable evidence of his innocence to meet
the high burden set forth in McQuiggin v. Perkins, 569 U.S. 383 (2013).

                                                      16
        Case 2:18-cv-09062-CJB Document 15 Filed 03/22/19 Page 17 of 17



legal conclusions accepted by the district court, provided that the party has been served

with notice that such consequences will result from a failure to object. Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc) (citing 28

U.S.C. § 636(b)(1)).28

                                                          22nd day of March, 2019.
                          New Orleans, Louisiana, this __________




                                                         JOSEPH C. WILKINSON, JR.
                                                     UNITED STATES MAGISTRATE JUDGE




       28
         Douglass referenced the previously applicable ten-day period for the filing of objections.
Effective December 1, 2009, 28 U.S.C. § 636(b)(1) was amended to extend the period to fourteen days.

                                                17
